MOTION by appellants to amend remittitur granted. Return of remittitur requested and when returned it will be amended so as to provide that the appeal be dismissed, without costs, unless the appellants apply to the Appellate Division within thirty days for resettlement of the order granting leave to appeal, and for the certification of a question or questions in accordance with section 589, subdivision 3, clause (b), and section 603 of the Civil Practice Act, and unless thereafter such application is granted. *Page 835